  Case: 1:19-cv-00145-DAP Doc #: 515-2 Filed: 01/02/20 1 of 2. PageID #: 12077
                                                                              1015 15th St. NW, Suite 600
                                                                                   Washington, DC 20005
                                                                                www.defendstudents.org




                                                       December 20, 2019


Via Email Only

M. Colette Gibbons, Esq.
McDonald Hopkins LLC
600 Superior Ave., E, Ste. 2100
Cleveland, OH 44114
cgibbons@mcdonaldhopkins.com

       Digital Media Solutions v. South University, 1:19-CV-00145

Dear Colette:

I am writing to inquire whether our client Stephanie Porreca’s payments to your clients Studio
Enterprise Manager, LLC and the Art Institutes are eligible for the HLC Student Loan
Forgiveness ordered by the Court. Dkt. 501. As we explained in the Dunagan Intervenors’
pleadings in response to Studio’s Motion for a Bar Order, Ms. Porreca made payments on her
tuition obligations to Illinois Art Institute-Schaumberg in 2019 (as well as prior) through auto-
collections by Tuition Options. Dkt. 496, 500. We understand from Studio’s pleadings that the
collections from Ms. Porreca in 2019 would have been made on behalf of Studio. Dkt. 449 at ¶¶
1, 32, 33.

You stated that “if Stephanie Porreca is able to demonstrate that she is entitled to the HLC
Student Loan Forgiveness, she can follow the process and receive the same benefits as the other
HLC Students.” Dkt. 497 at 2. We are not clear on what process is being referenced, so we seek
to make that demonstration here. As we stated in our pleadings, the institutional debt collected
from Ms. Porreca by Tuition Options was recorded as being disbursed in July 2017 (Dkt. 496-3),
and was recorded by the Art Institute as applying to tuition in 2017 and 2018. Dkt. 496-1. We
believe that all tuition obligations incurred by Ms. Porreca on or after January 20, 2018, when
the school lost its accreditation, were incurred as a result of fraudulent misrepresentations by
DCEH, regardless of when Ms. Porreca initiated the installment payment plan with her school to
pay her tuition for the 2017-18 school year.

Please let us know your position on whether the loan forgiveness ordered by the Court applies to
Ms. Porreca or if there is additional information that you require to make that determination. If
you conclude that she does not qualify for loan forgiveness under the Order, please advise what
criteria for qualifying she has failed to satisfy.




                                                               Exh. A, Porreca et al Mot. to Alter or Amend
  Case: 1:19-cv-00145-DAP Doc #: 515-2 Filed: 01/02/20 2 of 2. PageID #: 12078
                                                                               1015 15th St. NW, Suite 600
                                                                                    Washington, DC 20005
                                                                                 www.defendstudents.org




Thank you for your attention to this matter. We are available to get on the phone to discuss this
further.

                                                     Very Truly Yours,

                                                     /s/Eric Rothschild

                                                     Eric Rothschild
                                                     Litigation Director




                                                                Exh. A, Porreca et al Mot. to Alter or Amend
